IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-36,292-02


JAMES DAVID TUTT, Relator

v.

THE DISTRICT CLERK OF NACOGDOCHES COUNTY, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 5387-93-6 IN THE 145TH JUDICIAL DISTRICT COURT
FROM NACOGDOCHES COUNTY


 The order was delivered per curiam.


O R D E R



 This is an original application for a writ of mandamus.
	Relator contends that he filed an application for writ of habeas corpus in the 145th Judicial
District Court of Nacogdoches County, but that the application has not been forwarded to the Court
of Criminal Appeals even though more than thirty-five days have elapsed. Relator's contentions
present a colorable claim to have prompt resolution of any grounds raised in such an application.
	It is this Court's opinion that additional information is required before a decision can be
reached.  Therefore, the Respondent, District Clerk of Nacogdoches County, is ordered to file with
this Court within thirty days a response by submitting the record on such application or a copy of a
timely entered order designating issues to be investigated, see McCree v. Hampton, 824 S.W.2d 578
(Tex. Crim. App. 1992), or by stating the nature of any applications filed by Relator such that they
are not filed pursuant to Article 11.07, § 3, V.A.C.C.P., or that no applications by applicant have
been filed.
	IT IS SO ORDERED this the 8TH day of February, 2006.
DO NOT PUBLISH